Citation Nr: 1437018	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-18 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to October 14, 2008 for service connection for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
July 1967 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.    

The issues of a higher initial disability rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran submitted a formal claim for service connection for PTSD that is presumed to have been received by VA on August 12, 2008. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an earlier effective date of August 12, 2008, but no earlier, for service connection for PTSD are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting an earlier effective date for service connection for PTSD to the earliest date provided by law and regulation.  This decision constitutes a full grant of the benefit sought on appeal; therefore, as no earlier effective date is legally possible based on the undisputed facts of this case, no further discussion regarding VCAA notice or assistance duties is required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (interpreting that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Earlier Effective Date for PTSD

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

In original service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later; however, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).

 

A statement by the Veteran's representative, which was received by VA on October 14, 2008, was considered by the RO as the claim statement; accordingly, in a March 2009 rating decision, the RO granted service connection for PTSD and assigned an effective date of October 14, 2008 as the date of receipt of the claim.  

The Veteran contends that an effective date prior to October 14, 2008 for service connection for PTSD is warranted.  Specifically, he stated that he submitted a claim for service connection for PTSD in August 2008 and, as such, is entitled to an effective date (for payment) of September 1, 2008 (the first month following the month a claim was received).  See February 2010 notice of disagreement.  In October 2009, when expressing disagreement with the October 2008 effective date assigned by the RO in the March 2009 rating decision, the Veteran submitted what he represented was a duplicate copy of a VA claim form (Veteran's Application for Compensation, VA Form 21-526) claiming service connection for PTSD that he had submitted to VA in August 2008.  The claim form copy is dated August 5, 2008.

The Board finds that the evidence is in relative equipoise as to whether the Veteran submitted an original compensation claim for PTSD to VA prior to October 14, 2008.  The Veteran's VA Form 21-526 dated on August 5, 2008 showing a claim for service connection for PTSD is not located in the claims file.  As VA is charged with accepting and filing all claims for compensation in the claims file, the absence of such a claim in this Veteran's claims file raises a presumption that a claim was not filed in August 2008.  The Court has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 -09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 (1926)).  The presumption of regularity attaches to "all manner of VA processes and procedures."   See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  However, "[t]he presumption of regularity is not absolute; it may be rebutted by the submission of 'clear evidence to the contrary.'"  Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992) (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)); see also YT v. Brown, 
9 Vet. App. 195, 199 (1996).  

Notwithstanding the absence of the August 2008 in the claims file, the evidence of record is sufficient to rebut the presumption of administrative regularity in this case.  The Veteran has provided a copy of a VA Form 21-526 dated on August 5, 2008 showing a claim for service connection for PTSD and stated that he submitted this form in August 2008.  See February 2010 notice of disagreement.  In addition to the Veteran's specific assertions, evidence of significant probative value suggesting that the Veteran filed with VA the August 2008 claim for service connection for PTSD is the representative statement dated in October 2008, in which the representative referenced a "pending claim for benefits" with VA.  The representative specifically identifies the pending claim as entitlement to service connection for PTSD.  The representative would have no reason to reference a specific pending claim for service connection for PTSD had not such a claim been previously filed with VA.  Such reference to a "pending" VA claim is consistent with the Veteran's assertion that he filed such a claim prior to September 1, 2008, and is consistent with the August 5, 2008 date indicated on the VA claim form.  

As such, resolving any reasonable doubt in the Veteran's favor, the Board finds that the claim for service connection for PTSD is presumed to have been received by VA on August 12, 2008, which is five days from the August 5, 2008 date listed on the claim for service connection for PTSD form (VA Form 21-526).  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 20.305 (2013) (mailbox rule).  The Board finds that the Veteran did not indicate any intent to file a claim for service connection for PTSD prior to August 12, 2008, and he has neither requested an earlier date prior to August 12, 2008 nor asserted that he filed a claim for service connection for PTSD prior to August 2008.  The Veteran has contended only that an 

effective date (for payment) of September 1, 2008 would be an appropriate effective date base on the August 2008 claim.  For these reasons, an earlier effective date of August 12, 2008, but no earlier, for service connection for PTSD is warranted.  


ORDER

An earlier effective date of August 12, 2008 for the grant of service connection for PTSD is granted.


REMAND

Initial Rating for PTSD

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In a July 2014 statement, the Veteran's representative stated that, because the most recent VA examination of record was conducted in February 2009, an accurate assessment as to the current severity of the Veteran's condition cannot be obtained from existing evidence of record because symptoms of PTSD have become worse since the February 2009 VA examination.  Because the Veteran's representative is asserting that PTSD has increased in severity since the February 2009 VA examination, the Board finds that a remand for an updated VA examination is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey, 
6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of a veteran because an exam was too remote in time to adequately support a decision on appeal for an increased rating).

TDIU

In an April 2014 rating decision, the RO denied a TDIU.  In a May 2014 notice of disagreement, the Veteran appealed the denial of a TDIU contending that he was unable to work.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 
38 C.F.R. §§ 19.9, 20.200, 20.201 (2013);  Manlincon v. West, 12 Vet. App. 238 (1999). 

The purpose of the remand with respect to a TDIU is to give the AOJ an opportunity to issue a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, entitlement to a higher initial disability rating for PTSD and a TDIU are REMANDED for the following actions:

1. The AOJ should schedule the Veteran for the appropriate VA PTSD or mental disorders examination to help ascertain the current extent of the service-connected PTSD.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed.

2. Thereafter, the AOJ should readjudicate the issue of higher initial rating for PTSD.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC), and afforded the appropriate time period within which to respond thereto.

3. Thereafter, the AOJ should issue a statement of the case that addresses the issue of TDIU. The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate Substantive Appeal following the issuance of the statement of the case.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).   The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


